Order entered September 12, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-22-00466-CV

                     IN RE CITY OF DALLAS, Relator

         Original Proceeding from the 14th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-22-01696

                                   ORDER
                Before Justices Schenck, Carlyle, and Goldstein

     Based on the Court’s opinion of this date, we DISMISS relator’s petition for

writ of mandamus.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE